Title: To John Adams from Joseph Parker, 12 March 1799
From: Parker, Joseph
To: Adams, John




Sir
Mettinghous near Bungay Suffolk Mar 12th 1799

I presume the name of Dr Gales will revive the recollection of me both at Paris & Amsterdam. In the latter place I was favour’d with a copy from your original miniature painting of General Washington
I will not take up any of your Excellencys time in apologizing for the introduction of Mr Redout of London when I assure you this gentlemans character would not disgrace any recommendation
His interest both in America & Britain confirm his attachment to both countries & as a friend to mankind I know he cannot be better recommended to your Excellencys regard
I cannot close this letter without adding my cordial wishes that to every domestick satisfaction may be superadded an ample return for your unintermitting exertions on the public account
I have the honor to be / with great respect / Your Excellencys much obliged & / obedient Servant

Joseph Parker